

 
EXHIBIT 10.1
 
RESTRICTED STOCK UNIT AGREEMENT FOR DIRECTORS
 
THIS RESTRICTED STOCK UNIT AGREEMENT FOR DIRECTORS (the “Agreement”) is made
effective as of _______________ (the “Grant Date”) by and between Schiff
Nutrition International, Inc., a Delaware corporation hereinafter referred to as
“Company,” and ___________________________, a non-employee director of the
Company hereinafter referred to as “Director”:
 
WHEREAS, the Company wishes to afford the Director the opportunity to own shares
of its $0.01 par value Class A Common Stock;
 
WHEREAS, the Company wishes to carry out the automatic grant and other
provisions contained in the 2004 Incentive Award Plan, as amended (the “Plan”),
the terms of which are hereby incorporated by reference and made a part of this
Agreement; and
 
WHEREAS, the Administrator of the Plan has determined that it would be to the
advantage and best interest of the Company and its stockholders to issue the
Units provided for herein to the Director as an inducement to enter into or
remain in the service of the Company and as an incentive for increased efforts
during such service, and has advised the Company thereof and instructed the
undersigned officers to issue said Units.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereby agree as follows:
 
ARTICLE I.

 
DEFINITIONS
 
Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.
The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates. Capitalized terms used but not
defined in this Agreement shall have the meaning ascribed to such terms in the
Plan.
 
Section 1.1. Administrator
 
“Administrator” shall mean the entity that conducts the administration of the
Plan (including the issue of Units) as provided therein.
 
Section 1.2. Board
 
“Board” shall mean the Board of Directors of the Company.
 
Section 1.3. Code
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 


--------------------------------------------------------------------------------



Section 1.4. Common Stock
 
“Common Stock” shall mean the Class A Common Stock of the Company, par value
$0.01 per share, and such other securities of the Company that may be
substituted for Common Stock pursuant to the Plan.
 
Section 1.5 Company
 
“Company” shall mean Schiff Nutrition International, Inc., a Delaware
corporation, or any successor corporation.
 
Section 1.6. Exchange Act
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
Section 1.7. Payment Date
 
“Payment Date” shall mean the date on which the shares of Common Stock
underlying the vested Units are issued to the Director, as provided in Section
3.5.
 
Section 1.8. Plan
 
“Plan” shall mean the Schiff Nutrition International, Inc. 2004 Incentive Plan,
as amended and/or restated from time to time.
 
Section 1.9. Rule 16b-3
 
“Rule 16b-3” shall mean that certain Rule 16b-3 under the Exchange Act, as such
Rule may be amended from time to time.
 
Section 1.10. Secretary
 
“Secretary” shall mean the Secretary of the Company.
 
Section 1.11. Section 409A Change in Control
 
“Section 409A Change in Control” shall mean a Change in Control that qualifies
as a “change in the ownership or effective control,” or a “change in the
ownership of a substantial portion of assets,” of the Company (or the corporate
successor thereto), within the meaning of Code Section 409A(a)(2)(A)(v) and the
Treasury Regulations thereunder.
 
Section 1.12. Securities Act
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
Section 1.13. Termination of Directorship
 
“Termination of Directorship” shall mean Director’s “separation from service”
(within the meaning of Section 409A(a)(2)(A)(i) of the Code, as determined by
the Secretary of the Treasury) with the Company. The Administrator, in its
absolute discretion, shall determine the effect of all matters and questions
relating to a Termination of Directorship, including without limitation, whether
a Termination of Directorship has occurred.
 

2

--------------------------------------------------------------------------------



 
Section 1.14. Units
 
“Units” shall mean the Restricted Stock Units, representing rights to acquire
shares of Common Stock subject to the vesting requirements and other conditions
set forth in this Agreement, granted under this Agreement and the Plan.
 
ARTICLE II.

 
GRAND OF RESTRICTED STOCK UNITS
 
Section 2.1. Grant of Restricted Stock Units
 
Effective as of the Grant Date, the Company grants to the Director
___________________ (________) Units, with each Unit representing the right to
receive one share of Common Stock subject to the vesting requirements and other
conditions set forth in this Agreement and the Plan. The value of the Units on
the Grant Date, based on the Fair Market Value of the Common Stock on the Grant
Date (as required by the Plan), is [$40,000]1[$50,000]2[$60,000]3.
 
Section 2.2. Consideration to Company
 
In partial consideration of the issuance of the Units by the Company, the
Director (i) agrees to render faithful and efficient services to the Company as
a member of the Board for a period of at least one year from the Grant Date,
(ii) agrees not to disclose or use, directly or indirectly, any proprietary or
confidential information concerning the Company so long as such information is
proprietary and/or confidential, except any disclosure or use that is for the
benefit of the Company and is incidental to the Director's service with the
Company, and (iii) agrees to abide by all of the terms and conditions of this
Agreement and the Plan. Nothing in the Plan or this Agreement shall confer upon
the Director any right to continue as a director of the Company.
 
Section 2.3. Rights as a Stockholder
 
Except as otherwise provided herein, Director shall not have any of the rights
or privileges of a stockholder of the Company with respect to the Units or the
underlying shares of Common Stock (whether vested or unvested) unless and until
such time as the shares of Common Stock are issued to Director following the
vesting of Units.
 
 

--------------------------------------------------------------------------------

1 Applicable for the Initial Non-employee Director Award granted in accordance
with Section 4.3(a) of the Plan.
 
2 Applicable for the Annual Non-employee Director Award granted in accordance
with Section 4.3(a) of the Plan.
 
3 Applicable for the Three-Year Award granted in accordance with Section 4.3(b)
of the Plan.
 

3

--------------------------------------------------------------------------------



ARTICLE III.

 
VESTING OF UNITS AND ISSUANCE OF SHARES
 
Section 3.1. Forfeiture of Units
 
Upon Director’s Termination of Directorship, all unvested Units outstanding as
of such Termination of Directorship shall be automatically forfeited and
cancelled, without payment of any consideration therefore, effective as of the
date of such Termination of Directorship.
 
Section 3.2. Vesting
 
(a) The Units shall vest [in three equal annual installments of 1/3 of the Units
granted, with the first installment vesting on the first anniversary of the
Grant Date, and each of the two subsequent annual installments vesting on the
earlier of (i) the anniversary of the Grant Date next following the last vesting
date, or (ii) the date of the Company’s annual meeting of stockholders following
the last vesting date at which directors are elected that is held within 30 days
of the anniversary of the preceding year’s regular annual meeting of
stockholders,]4 [in full on the last day of the Three Year Term,]5 conditioned
upon the Director’s continued service as a Board member through the applicable
vesting date. The vesting of the Units shall cease upon the Director’s
Termination of Directorship.
 
(b) By resolution, the Administrator may, on such terms and conditions as it
deems appropriate, accelerated the vesting of the Units at any time or from time
to time.
 
Section 3.3. General Transfer Restrictions
 
The Director shall not sell, exchange, transfer, alienate, hypothecate, pledge,
encumber or assign any Units, or any rights with respect thereto. Unless
otherwise permitted by the Administrator in accordance with the terms of the
Plan, neither the Units nor any interest or right therein or part thereof shall
be liable for the debts, contracts, or engagements of the Director or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy) and any attempted disposition thereof shall
be null and void and of no effect.
 
Section 3.4. Dividend Equivalents 
 
The Company hereby grants to Director dividend equivalents, representing the
right to be paid in cash or shares of Common Stock, at the Committee’s election,
with respect to each Unit that vests pursuant to Section 3.2, in an amount equal
to the aggregate amount of normal cash dividends, if any, paid to the Company’s
stockholders on one share of Class A Common Stock where the record dates for
such dividends paid occurred during the period from the Grant Date through and
including the Payment Date (“Dividend Equivalents”). All Dividend Equivalents
shall terminate as of the Payment Date. Dividend Equivalents shall not be paid
to Director for any Units that do not vest pursuant to Section 3.2.
 



--------------------------------------------------------------------------------

4 Applicable for the Initial Non-employee Director Award and the Annual
Non-employee Director Award granted in accordance with Section 4.3(a) of the
Plan.
 
5 Applicable for the Three Year Award granted in accordance with Section 4.3(b)
of the Plan.
 

4

--------------------------------------------------------------------------------



Section 3.5. Issuance of Shares of Common Stock; Deferral Election.
 
(a) Subject to Section 4.4, the Company shall issue to Director one share of
Common Stock for each Unit that vests pursuant to Section 3.2 above.
 
(b) Subject to paragraph (c) of this Section 3.5, the shares of Common Stock
issuable to Director as a result of the vesting of Units in accordance with
Section 3.1 shall be issued on a payment date determined by the Company that is
within 5 days following the vesting date for such Units.
 
(c) Notwithstanding paragraph (b) of this Section 3.5, Director shall have the
right to make a timely election to defer the issuance of all or a portion of the
shares of Common Stock otherwise issuable to Director as a result of the Units
vesting pursuant to Section 3.2 in the form of the Deferral Election attached
hereto as Schedule A (the “Deferral Election”). Any shares of Common Stock, the
issuance of which has been properly deferred by the Director pursuant to a
timely Deferral Election, shall be referred to herein as “Deferred Shares.”
Subject to compliance with Section 4.4, in the event Director makes a timely
Deferral Election, the Payment Date for such shares specified on the Deferral
Election shall be a date selected by the Company that is within 5 business days
following the first to occur (unless otherwise specified in the Deferral
Election as to (i) and/or (iv) below) of the following distribution events: 
 
(i)  The date which is one hundred and twenty (120) days following the date of
the Director’s Termination of Directorship (or, in the event Director is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
the date which is six months following Director’s Termination of Directorship);
 
(ii)  The date on which Director becomes disabled (within the meaning of
Treasury Regulation Section 1.162-27(e)(2)(v) or any successor regulation
thereto);
 
(iii)  The date of Director’s death;
 
(iv)  The date certain specified by the Director on the Deferral Election; or
 
(v)  For the Deferred Shares, the day immediately preceding a Section 409A
Change in Control, as applicable (and provided that a Termination of
Directorship has occurred in connection with the Change in Control as set forth
in Section 3.7(b)).
 
A Deferral Election is only valid as to those shares of Common Stock as to which
Director becomes entitled as a result of the vesting of Units.
 
Also on each Payment Date, in satisfaction of all Dividend Equivalents granted
to Director under this Agreement, the Company shall pay to Director in cash or
shares of Common Stock, at the election of the Company, an amount equal to the
Dividend Equivalents relating to the number of shares of Common Stock actually
paid and issued to Director on such Payment Date in respect of Director’s vested
Units.
 
Section 3.6. Changes to Form or Time of Distribution
 
Except as otherwise provided herein, the time and form of distribution of shares
of Common Stock with respect to the vested Units under this Agreement shall be
as set forth in the this Agreement and if applicable, the Deferral Election, and
may only be changed in compliance with the requirements of Section 409A(a)(4)(C)
of the Code and the Treasury Regulations thereunder, and only with the prior
written consent of the Company’s General Counsel.
 

5

--------------------------------------------------------------------------------



Section 3.7. Accelerated Vesting and Distribution in Connection with a Change in
Control 
 
(a) Notwithstanding Section 3.2., in the event of a Change in Control while
Director continues to serve as a director of the Company, the vesting of the
Units shall accelerate and shall vest in full effective as of the day
immediately preceding any Change in Control.
 
(b) All shares of Common Stock issuable with respect to Units that vest in
accordance with Section 3.7(a) shall be distributed to Director on the day
immediately preceding a Change in Control; provided, however, that any Deferred
Shares shall only be distributed pursuant to this Section 3.7(b) if the Change
in Control is a Section 409A Change in Control and a Termination of Directorship
has occurred in connection with the Change in Control.
 
ARTICLE IV.

 
OTHER PROVISIONS
 
Section 4.1. Administration
 
The Administrator shall have the power to interpret the Plan and this Agreement
and to adopt such rules for the administration, interpretation and application
of the Plan as are consistent therewith and to interpret or revoke any such
rules. All actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon the Director, the
Company and all other interested persons. No member of the Administrator nor the
General Counsel or Secretary of the Company shall be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan, this Agreement or the Units.
 
Section 4.2. Withholding Taxes
 
Director agrees that in the event the issuance of the Units or the shares of
Common Stock underlying the Units, or the vesting of the Units, results in the
Director’s realization of income which for federal, state or local income or
employment tax purposes is, in the opinion of the Company, subject to
withholding of tax at source by the Company, the Director will pay to the
Company an amount equal to such withholding tax or the Company may withhold such
amount from the Director’s fees. The Administrator, in its sole discretion, may
also permit the surrender to the Company of shares of Common Stock issuable
pursuant to this Agreement in payment of the tax withholding obligation to the
extent permitted by law and the Plan and provided such surrender will not result
in any adverse accounting consequences to the Company.
 
Section 4.3. Adjustment for Stock Split, etc.
 
In the event of any stock dividend, stock split, reverse stock split,
distribution of Company assets to stockholders (other than normal cash
dividends), recapitalization, combination, reclassification, or similar change
in the capital structure of the Company, the Administrator shall make
appropriate and equitable adjustments in the Dividend Equivalents, Units, and/or
shares of Common stock issuable with respect thereto, consistent with the terms
of the Plan. The provisions of this Agreement shall apply, to the full extent
set forth herein with respect to the Dividend Equivalents, Units and the shares
of Common Stock issuable with respect thereto, to any and all shares of capital
stock or other securities which may be issued in respect of, in exchange for, or
in substitution of the Units, and shall be appropriately adjusted for any stock
dividends, splits, reverse splits, combinations, recapitalizations and the like
occurring after the date hereof.
 

6

--------------------------------------------------------------------------------



Section 4.4. Conditions to Issuance of Stock Certificates or Electronic Delivery
of the Shares
 
The shares of Common Stock issuable under this Agreement, or any portion
thereof, may be either previously authorized but unissued shares or issued
shares of Common Stock that have then been reacquired by the Company. The
Company shall not be required to issue, deliver any certificate or certificates
or electronically deliver any shares of Common Stock with respect to the Units
or any portion thereof prior to fulfillment of all of the following conditions:
 
(a) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed;
 
(b) The completion and continued availability of any registration or other
qualification of such shares, or an exemption for issuance of such shares, under
any state or federal law or under rulings or regulations of the Securities and
Exchange Commission or of any other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable;
 
(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;
 
(d) The receipt by the Company of all amounts which, under federal, state or
local (or applicable foreign) tax laws, it is required to withhold upon the
issuance of such shares; and
 
(e) The lapse of such reasonable period of time following the Payment Date as
the Administrator may from time to time establish for reasons of administrative
convenience.
 
Section 4.5. Limitations Applicable to Section 16 Persons.
 
Notwithstanding any other provision of the Plan or this Agreement, the Units and
this Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3) that are requirements for the application of such
exemptive rule. To the extent permitted by applicable law, this Agreement shall
be deemed amended to the extent necessary to conform to such applicable
exemptive rule.
 
Section 4.6. Notices
 
Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Director shall be addressed to the Director at the address given beneath his
signature hereto. By a notice given pursuant to this Section 4.6 either party
may hereafter designate a different address for notices to be given. Any notice,
which is required to be given to the Director, shall, if the Director is then
deceased, be given to the Director’s personal representative if such
representative has previously informed the Company of such status and address by
written notice under this Section 4.6. Any notice shall be deemed duly given
when delivered in person or enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.
 
Section 4.7. Titles
 
Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.
 

 
7

--------------------------------------------------------------------------------



Section 4.8. Construction
 
This Agreement shall be administered, interpreted and enforced under the laws of
the State of Delaware.
 
Section 4.9. Conformity to Securities Laws
 
Director acknowledges that the Plan and this Agreement are intended to conform
to the extent necessary with all provisions of the Securities Act and the
Exchange Act and any and all regulations and rules promulgated by the Securities
and Exchange Commission thereunder, and state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Units and shares of Common Stock issuable with respect thereto are to be
issued, only in such a manner as to conform to such laws, rules and regulations.
To the extent permitted by applicable law, the Plan and this Agreement shall be
deemed amended to the extent necessary to conform to such laws, rules and
regulations.
 
Section 4.10. Amendments
 
This Agreement may not be modified or amended in any way that adversely affects
the Director’s rights hereunder, except by an instrument in writing signed by
the Director and by a duly authorized representative of the Company.
 
Section 4.11. Successors and Assigns
 
The Company may assign any of its rights under this Agreement to single or
multiple assignees, and this Agreement shall inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
herein set forth, this Agreement shall be binding upon Director and his or her
heirs, executors, administrators, successors and assigns.
 
Section 4.12. Compliance in Form and Operation with 409A of the Code
 
This Agreement, the Deferral Election and the Units are intended to comply with
Section 409A of the Code and the Treasury Regulations thereunder, and Section
162(m) of the Code and the Treasury Regulations thereunder, and shall be
interpreted in a manner consistent with that intention.
 
Section 4.13. Unfunded Obligations
 
The obligations of the Company under the Plan and this Agreement shall be
unfunded and unsecured, and nothing contained herein shall be construed as
providing for assets to be held in trust or escrow or any other form of
segregation of the assets of the Company for the benefit of Director or any
other person. Director shall have only the rights of a general, unsecured
creditor of the Company with respect to the Units, unless and until shares of
Common Stock shall be distributed to Director under the terms and conditions of
this Agreement.
 
[Signature Page Follows]
 

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this RESTRICTED STOCK UNIT AGREEMENT FOR DIRECTORS has been
executed and delivered by the parties hereto.
 
SCHIFF NUTRITION INTERNATIONAL, INC.




By:
         
Name:
         
Title:
               
By:
         
Name:
         
Title:
         




DIRECTOR

               
Name:
     
Address:
         




 
 

 

9

--------------------------------------------------------------------------------



SCHEDULE A


DEFERRAL ELECTION


REGARDING RECEIPT OF RESTRICTED SHARES OR RESTRICTED STOCK UNITS
AND THE DEFERRAL TERMS OF ANY RESTRICTED STOCK UNITS


 
Name of Director:______________________________________
 
 
Grant Date: _________________________
 

 
I understand that in accordance with the terms of the Schiff Nutrition
International, Inc. 2004 Incentive Award Plan, as amended (the “Plan”), I will
be awarded either shares of Restricted Stock (“Restricted Shares”) or Restricted
Stock Units (“Units”), as elected by me, by Schiff Nutrition International, Inc.
(the “Company”) on the Grant Date specified above. The Restricted Shares and the
Units will have a value on the Grant Date equal to
[$40,000]6[$50,000]7[$60,000]8, based on the Fair Market Value of the Common
Stock on the Grant Date (as required by the Plan), and will vest based on my
continued service on the Board of the Company. Capitalized terms used but not
defined in this Deferral Election shall have the meaning ascribed to such terms
in the Plan or the Agreement.
 
I understand that this form is to be completed and executed by me: (i) to
specify my election as to whether to receive Restricted Shares or Units on the
Grant Date; and (ii) if I elect to receive Units, to specify my election (the
“Deferral Election”) to defer the receipt of any shares of Class A Common Stock
of Schiff Nutritional International, Inc. issuable as a result of the vesting of
the Units, including shares issuable from the Dividend Equivalents, if any,
granted in connection with such Units. Reference herein to Units includes
reference to the Dividend Equivalents granted in connection with the Units.
 
I have been provided with the form of Restricted Stock Unit Agreement for
Directors that would evidence the Units and the form of Restricted Stock
Agreement for Directors that would evidence the Restricted Shares (collectively,
the “Agreement”), and I understand that the Agreement contains important terms
and conditions concerning my Units or Restricted Shares, as applicable, and I am
familiar with such terms and conditions.
 
I understand that in order for my Deferral Election to be effective, I must make
my election no later than ____________________. If I do not timely complete and
return this Deferral Election form within such time period, then I will be
issued Restricted Shares on the Grant Date.
 
I understand that my election as to whether to receive Restricted Shares or
Units, and my election regarding my deferred receipt of the shares of Class A
Common Stock issuable upon vesting of the Units (the “Deferred Shares”), if
applicable, will result in varying taxable events and effects and I have
considered this and the Company’s policies regarding trading blackout periods in
making this election. I further understand that in general I will not be able to
make any change to my Deferral Elections set forth in this form.

 

--------------------------------------------------------------------------------

6 Applicable for the Initial Non-employee Director Award granted in accordance
with Section 4.3(a) of the Plan.
 
7 Applicable for the Annual Non-employee Director Award granted in accordance
with Section 4.3(a) of the Plan.
 
8 Applicable for the Three Year Award granted in accordance with Section 4.3(b)
of the Plan.
 

10

--------------------------------------------------------------------------------


 
 
I understand that my elections set forth in this Deferral Election regarding
Units apply only with respect to the shares of Common Stock issuable to me as
result of the vesting of my Units, as elected, and that such election will not
effect the issuance of any other shares of Class A Common Stock pursuant to any
other award I may have received in the past or may receive in the future.
 
 

Deferral
 Election Regarding Receipt of Restricted Shares or Units
 

 
I hereby elect to receive the following award on the Grant Date:
(please place an x next to one choice):
 
______  Restricted Shares; or
 
______  Units
 
(Please complete the following section entitled “Deferral Election Regarding
Units” if you have elected to receive Units. If you elected to receive
Restricted Shares, no further elections are required and you are to please sign
the form and return it as indicated).
 

Deferral
 Election Regarding Units
 

 
 
(The following deferral elections are only applicable, and need to be completed,
if you have elected to receive Units. Please complete Sections 1 and 2 below and
then sign the form and return it as indicated.)
 
1. Number of shares to be Deferred:


____ I herby elect to defer the issuance of the following percentage of the
shares of Class A Common Stock that become issuable to me upon the vesting of my
Units:


Deferral Percentage: _________%
(The Deferral Percentage is the percentage of the Units that vest and become
issuable as shares of Class A Common Stock, the receipt of which shares is being
deferred by this election. This percentage must be a whole percentage from 0% to
100%.)


2. Date when Deferred Shares are to be Issued:


I hereby elect that the Deferred Shares shall be issued to me within five (5)
business days following:
(please place an x next to one choice):


____ The date which is one hundred and twenty (120) days following the date
of my Termination of Directorship (or, in the event I am a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, the date which is
six months following my Termination of Directorship); or

 

11

--------------------------------------------------------------------------------



____ The following date __________________________, (please specify the date you
would like the Deferred Shares issued to you; this date must be after the
vesting date for the Units); or 


____ The date which is the earlier of (A) the date which is one hundred and
twenty (120) days following the date of my Termination of Directorship (or, in
the event I am a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code, the date which is six months following my
Termination of Directorship); or (B) the following date
__________________________, (please specify the date you would like the Deferred
Shares issued to you; this date must be after the vesting date for the Units);
or


____ The date which is the later of (A) the date which is one hundred and twenty
(120) days following the date of my Termination of Directorship (or, in the
event I am a “specified employee” within the meaning of Section 409A(a)(2)(B)(i)
of the Code, the date which is six months following my Termination of
Directorship); or (B) the following date __________________________, (please
specify the date you would like the Deferred Shares issued to you; this date
must be after the vesting date for the Units).
 
I understand that if I do not make an election as to when the Deferred Shares
are to be issued, the Deferred Shares will be issued to me within five (5)
business days following the date which is one hundred and twenty (120) days
following my Termination of Directorship (or, in the event I am a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, the date
which is six months following my Termination of Directorship).
 
I understand, however, that my Deferred Shares will be issued to me sooner than
elected above, in the event I die or become disabled (within the meaning of
Treasury Regulation Section 1.162-27(e)(2)(v) or any successor regulation
thereto) prior to the date elected above, in which case the Deferred Shares will
be issued to me on the date of my death or on the date as of which I become
disabled (within the meaning of Treasury Regulation Section 1.162-27(e)(2)(v) or
any successor regulation thereto), as applicable. I also understand that in the
event of a Section 409A Change in Control (as defined in the Restricted Stock
Unit Agreement) prior to the issuance of my Deferred Shares, the issuance of my
Deferred Shares will be accelerated in accordance with the provisions of the
Restricted Stock Unit Agreement.
 

Authorization
 
 

 
I acknowledge that I have reviewed the Plan, the Agreement, and this Deferral
Election in their entirety, have had an opportunity to obtain the advice of
counsel prior to executing this Deferral Election, and fully understand all
provisions of the Plan, the Agreement and this Deferral Election and agree to be
bound by them.


DIRECTOR:
 
 
By:
 
Print Name:
 
Address:
     
 
Date:
 

 
 
Reminder: You must return this Deferral Election to the General Counsel of
Schiff Nutrition International, Inc. on or before _____________.
 
 
12

--------------------------------------------------------------------------------

